Citation Nr: 1421522	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee retropatellar pain.  

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee retropatellar pain.  

3.  Entitlement to service connection for bilateral shoulder disorders, secondary to the service-connected bilateral knee disabilities. 

4.  Entitlement to service connection for bilateral elbow disorders, secondary to the service-connected bilateral knee disabilities. 

5.  Entitlement to service connection for bilateral wrist disorders, secondary to the service-connected bilateral knee disabilities. 

6.  Entitlement to service connection for bilateral hand disorders, secondary to the service-connected bilateral knee disabilities. 

7.  Entitlement to service connection for bilateral hip disorders, secondary to the service-connected bilateral knee disabilities. 

8.  Entitlement to service connection for bilateral ankle disorders, secondary to the service-connected bilateral knee disabilities. 

9.  Entitlement to service connection for bilateral foot disorders, secondary to the service-connected bilateral knee disabilities. 

10.  Entitlement to service connection for tinnitus, secondary to the service-connected bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1983, and from June 1984 to May 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, continued 10 percent disability ratings for each service-connected knee disability and denied service connection for tinnitus, weight gain and bilateral shoulder, elbow, wrist, hand, hip, ankle and foot disorders.  In June 2011, the Veteran filed a notice of disagreement (NOD) with regard to the higher rating and service connection claims.  The RO issued a statement of the case (SOC) in January 2012.  In March 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) for all the claims, except for the claim for service connection for weight gain.  In March 2013, the RO issued a supplemental SOC (SSOC).  The RO issued additional SSOCs in October 2013 and November 2013.

In October 2012, the Veteran testified during a hearing before a Decision Review Officer.  At that time, the Veteran reiterated that he was no longer seeking service connection for weight gain.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., additional VA treatment records from April 2011 to September 2013, are relevant to the issues on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the November 2013 SSOC, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled Veterans of America (as reflected in a January 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2013 (as documented in the Virtual VA claims file), the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing David Huffman as his attorney.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.



REMAND
I

Initially, the Board further notes that the electronic record indicates that the Veteran's attorney representative may have requested a copy of the Veteran's claims file, under the Freedom of Information Act (although a copy of any such actual request is not of record).  The RO should clarify with the Veteran and his attorney whether there is indeed an outstanding request for a copy of the claims file, and if so, provide the requested copy.  

After undertaking action pursuant to the above, the RO should reschedule the Veteran for a Board video-conference hearing.   In response to the request for such a hearing his March 2012 substantive appeal, a February 2014 letter documents that the Veteran was scheduled to testify during the requested hearing (before the undersigned).  However-possibly in light of what appears to be an outstanding FOIA request-a  postponement of the hearing was requested.  As such, and as there remains an outstanding Board hearing request, on remand, the RO should undertake appropriate action to reschedule the requested hearing.   

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Clarify with the Veteran and his attorney whether there is an outstanding request for a copy of the Veteran's claims file.  

If an affirmative response is received, provide the requested copy of the claims file.  

2.  Thereafter, schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  Notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



